EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended November 1, 2013 Current Month Rolling Performance* Rolling Risk Metrics* (Dec 2008 – Nov 2013) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -1.9% -1.2% -7.9% -7.4% -7.7% -6.3% -0.1% -6.3% 10.1% -28.9% -0.6 -0.8 B** -1.9% -1.2% -8.4% -8.0% -8.3% -6.9% -0.8% -6.9% 10.1% -31.1% -0.7 -0.9 Legacy 1*** -1.8% -1.2% -6.1% -5.5% -5.7% N/A N/A -4.1% 10.2% -23.0% -0.4 -0.5 Legacy 2*** -1.8% -1.2% -6.3% -5.7% -6.0% N/A N/A -4.4% 10.2% -23.7% -0.4 -0.6 Global 1*** -1.8% -1.2% -5.7% -5.0% -5.7% N/A N/A -4.7% 9.7% -22.1% -0.4 -0.6 Global 2*** -1.8% -1.2% -5.9% -5.2% -5.9% N/A N/A -5.0% 9.7% -23.1% -0.5 -0.7 Global 3*** -1.8% -1.2% -7.3% -6.7% -7.5% N/A N/A -6.7% 9.7% -28.9% -0.7 -0.9 S&P 500 Total Return Index**** 0.1% 0.3% 25.7% 26.8% 16.7% 17.0% 7.4% 17.0% 15.8% -18.2% 1.1 1.7 Barclays Capital U.S. Long Gov Index**** -1.5% -1.0% -9.5% -11.2% 5.3% 5.0% 6.4% 5.0% 12.7% -13.3% 0.4 0.7 * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 20% 20% Energy 4% Short Brent Crude Oil 1.6% Long 4% Short Brent Crude Oil 1.6% Long Natural Gas 0.8% Short Natural Gas 0.8% Short Grains/Foods 11% Long Corn 4.6% Short 11% Long Corn 4.6% Short Soybeans 0.9% Long Sugar 0.9% Long Metals 5% Long Aluminum 2.7% Long 5% Long Aluminum 2.7% Long Copper LME 0.6% Short Copper LME 0.6% Short FINANCIALS 80% 80% Currencies 30% Short $ Euro 4.3% Long 30% Short $ Euro 4.3% Long Swiss Franc 3.5% Long Swiss Franc 3.5% Long Equities 26% Long Dax Index 4.1% Long 26% Long Dax Index 4.1% Long S&P 500 3.2% Long S&P 500 3.2% Long Fixed Income 24% Long Japanese Gov't Bonds 4.3% Long 24% Long Japanese Gov't Bonds 4.3% Long Bunds 4.2% Long Bunds 4.2% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Natural gas prices fell by more than 5% after data from the U.S. revealed a larger-than-expected increase in supplies. Crude oil prices lost more than 3% after inventory data also showed ample supplies. Losses were amplified by the appreciation of the U.S. dollar. Grains/Foods Sugar prices continued to decline on news of unusually high exports out of India this year and on expectations of lower Chinese consumption. Wheat prices fell in excess of 3% as bearish markets continued to react to the largest global harvest of wheat on record. Metals Precious metal markets suffered losses as the U.S. dollar strengthened against counterparts in reaction to the possibility the U.S. Federal Reserve would reduce the pace of its bond buying program. Base metal markets pared losses on the same news. Currencies The euro depreciated by more than 2% as investors speculated the European Central Bank would continue to ease monetary policy to spur consistent economic growth. The Swiss franc depreciated materially against counterparts after the Swiss National Bank announced substantial losses from physical gold sales earlier this year. Equities Hong Kong’s Hang Seng Index rose after data showed Chinese manufacturing activity in China rose to an 18-month high. Stock markets in the U.S., Europe and Japan rose slightly as investors digested a myriad of economic data while some markets were at all-time highs. Fixed Income 30-Year U.S. Treasury Bonds experienced material price declines following reports U.S. factory activity was at its strongest point in two and a half years. German Bund markets rose to two-month highs after euro zone inflation data was lower than expected, increasing the possibility of continued monetary easing from the European Central Bank. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
